Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in lines 8-10 recites “a groove inner diameter that is substantially the same as or within no more than about ± 5% of the body inner diameter and first end inner diameter.” which is unclear if the claimed groove can also be a flat surface by reciting “substantially the same” or a protrusion by including negative 5%. For 
Claim 5 also recites a similar limitation to claim 1 that “the groove inner diameter that is substantially the same as or within no more than about ± 4% of the body inner diameter and first end inner diameter.” For examination purposes, claim 5 will be interpreted as “the groove inner diameter that is no more than about 4% of the body inner diameter and first end inner diameter.”
Claim 8 in lines 8-9 also recites a similar limitation to claim 1 that “a groove inner diameter that is within about ± 5% of the body inner diameter and first end inner diameter.” For examination purposes, claim 8 will be interpreted as “a groove inner diameter that is within about 5% of the body inner diameter and first end inner diameter.”
Claim 12 also recites a similar limitation to claim 1 that “the groove inner diameter that is substantially the same as or within no more than about ± 4% of the body inner diameter and first end inner diameter.” For examination purposes, claim 12 will be interpreted as “the groove inner diameter that is no more than about 4% of the body inner diameter and first end inner diameter.”
	Claim 15 in lines 8-9 also recites a similar limitation to claim 1 that “a groove inner diameter that is within about ± 10% of the body inner diameter and first end inner diameter.” For examination purposes, claim 15 will be interpreted as “a groove inner diameter that is within about 10% of the body inner diameter and first end inner diameter.”

All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 are rejected under 112th second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2014/0197633 hereinafter “Nixon”).
In regard to claims 1, 5, 8, 12, 14-15 and 19, Nixon discloses a piping component (Fig. 1, fitting 10) for a press fitting, comprising: 
a body (Fig. 1, body of the fitting 10) comprising a body inner diameter (Fig. 4, inner diameter at 12); 
a first end (Fig. 3, end at 12 and 20 adjacent the recess at 22 similar to the applicant’s invention of the first end at 22 and inner surface 30) comprising a first end inner diameter and an inner surface (Fig. 3, inner surface and inner diameter at 12 and 20); and 
a sealing recess (Fig. 3, groove at 22) positioned between the first end and the body (Fig. 3), 
wherein the inner surface comprises a plurality of grooves (Fig. 4, grooves between 28), 
wherein the plurality of grooves is integrally formed with the first end (Fig. 3, grooves between 28 are integrally formed to 12 and 20 such that the grooves are adjacent to the indicated first end and forms a single-piece component) and comprises 
wherein the plurality of grooves comprises a groove inner diameter (Fig. 4, inner diameter of the grooves between 28), and 
further wherein the plurality of grooves includes an angled edge (Fig. 4, the grooves V-shaped and have at least one angled edge relative to the indicated blunt surface).
Nixon does not expressly disclose the groove inner diameter is within about 5% or 10% or no more than about 4% or 5% of the body inner diameter and the first end inner diameter and the angled edge is positioned at an angle from about 30 degrees to less than 90 degrees or about 45 degrees to about 75 degrees from the blunt surface.
While Nixon do not expressly disclose the groove inner diameter is within about 5% or 10% or no more than about 4% or 5% of the body inner diameter and the first end inner diameter and the angled edge is positioned at an angle from about 30 degrees to less than 90 degrees or about 45 degrees to about 75 degrees from the blunt surface; the depth and angle may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Nixon to have the groove inner diameter is within about 5% or 10% or no more than about 4% or 5% of the body inner diameter and the first end inner diameter and the angled edge is positioned at an angle from about 30 degrees to less than 90 degrees or 
In regard to claims 2, 9, and 16, Nixon discloses the piping component of claims 1, 8, and 15, wherein the plurality of grooves further comprises a depth of from about 0.005 inches to about 0.020 inches (In [0023] discloses the depth of the grooves are in the range of 0.010 and 0.015 inches).  
In regard to claims 3, 10, and 17, Nixon discloses the piping component of claim 1, but does not expressly disclose the plurality of grooves further comprises a depth of from about 0.007 inches to about 0.010 inches.  
While Nixon do not expressly disclose the plurality of grooves further comprises a depth of from about 0.007 inches to about 0.010 inches; the depth may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Nixon to have the plurality of grooves further comprises a depth of from about 0.007 inches to about 0.010 inches, as the depth may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a strong and reliable grip between crimped fittings and pipes. A person of 
In regard to claims 4, 11, and 18, Nixon discloses the piping component of claims 1, 8, and 15, wherein each of the body, the first end and the sealing recess comprises a respective body wall (Fig. 3, wall between 18 and 22), first end wall (Fig. 3, wall at 12 and 20) and sealing recess wall (Fig. 3, wall at 22), but does not expressly disclose the walls having substantially the same thickness.  
While Nixon do not expressly disclose the walls having substantially the same thickness; the thickness may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Nixon to have the walls having substantially the same thickness, as the thickness may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of ease of manufacturing a fitting with the same thickness. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regard to claim 6, Nixon discloses the piping component of claim 1, wherein the piping component is formed of a copper alloy (In [0023] discloses the fitting is made of copper alloy).  
In regard to claims 7, 13, and 20, Nixon discloses the piping component of claims 1, 8, and 15, wherein the plurality of grooves is sized to withstand a pressure of at least 

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Lawrence (US 2011/0204624) discloses a press-fit fitting having a seal recess and a plurality of grooves at the inner surface of the fitting.
	Swift et al. (US 7,954,861) discloses a press-fit fitting having a seal recess and the inner surface can have a plurality of serrations or be knurled.
	Udhofer (US 6,619,701) discloses a fitting having a plurality of serrations.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679